Citation Nr: 0025779	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Propriety of amount of accrued benefits, in the amount of 
$467, paid to daughter of deceased veteran.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which awarded $467 
to the appellant as accrued benefits.  The deceased veteran 
had active service from July 1944 to January 1946.  The 
appellant is the daughter of the veteran and his widow. 

The appellant requested a hearing before an RO hearing 
officer, but failed to report for the scheduled June 2000 
hearing.  The claim has since been referred to the Board for 
review.


REMAND

By way of background, the appellant's mother, the veteran's 
wife, was granted nonservice-connected pension benefits in 
June 1960.  She informed the RO in January 1991 that she 
sought to switch her benefit scheme to an Improved Pension.  
The veteran's widow informed the RO in March 1997 that she 
had $1217 in medical expenses in 1996, including $972 in 
Medicare (Part B) expenses.  She continued to receive pension 
benefits until the time of her death on March [redacted], 1997.

The appellant is the veteran's and widow's daughter, who paid 
for the widow's funeral expenses.  The appellant returned a 
VA pension check to the RO in May 1997.  Her claim for 
accrued benefits was premised on the amount due to the widow 
at the time of her death.  The July 1997 decision letter on 
appeal granted the appellant $467 in accrued benefits, as she 
paid for the widow's funeral expenses.  38 C.F.R. 
§ 3.1000(a)(4) (1999).  

It is not clear from the claims file, or in particular from 
the September 1997 statement of the case, why the RO awarded 
the claimant the amount of $467.  A March 25, 1997 award 
letter noted that the widow was to receive $480 per month 
effective January 1, 1997.  The claims file is not clear as 
to the amount due the widow at the time of her death on March 
14, 1997; one internal control document noted that two VA 
benefit checks were issued on April 1, 1997, after the 
widow's death.  One check was for $947, the other was for 
$480.  It is also not clear what amount was returned by the 
appellant in May 1997, or whether the returned check was from 
February 28, 1997.  As the RO's rationale for its decision is 
not clear, the Board finds that further development is 
necessary.  The United States Court of Appeals for Veterans 
Claims has held that the VA, including the RO, must provide 
adequate reasons and bases to support a decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  These are absent here.

In light of the above, this claim is REMANDED for the 
following:

The RO is requested to issue a 
supplemental statement of the case 
explaining the total amount due and 
unpaid to the veteran's widow at the time 
of her death, explaining the amount 
returned to the RO by the appellant, and 
explaining how it found that the 
appellant was entitled to $467 as accrued 
benefits.  The case should then be 
returned to the Board for further 
appellate review.





The purpose of this REMAND is to provide due process.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




